UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) Jeffrey T. May 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-4650 Date of Fiscal year-end: 03/31/2011 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1. Proxy Voting Record Account Name: Nicholas Fund, Inc. AECOM TECHNOLOGY CORPORATION Ticker: ACM Security ID: 00766T100 Meeting Date: MAR 5, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Dionisio For For Management 1.2 Elect Director Robert J. Lowe For For Management 1.3 Elect Director Norman Y. Mineta For For Management 1.4 Elect Director William P. Rutledge For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel T. Byrne For For Management 1.2 Elect Director Dwight D. Churchill For For Management 1.3 Elect Director Sean M. Healey For For Management 1.4 Elect Director Harold J. Meyerman For For Management 1.5 Elect Director William J. Nutt For For Management 1.6 Elect Director Rita M. Rodriguez For For Management 1.7 Elect Director Patrick T. Ryan For For Management 1.8 Elect Director Jide J. Zeitlin For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 18, 2009 Meeting Type: Annual Record Date: JUL 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Hovey For For Management 1.2 Elect Director Paula A. Sneed For For Management 1.3 Elect Director David M. Stout For For Management 1.4 Elect Director Ellen C. Wolf For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director John T. Casteen III For For Management 4 Elect Director Dinyar S. Devitre For For Management 5 Elect Director Thomas F. Farrell II For For Management 6 Elect Director Robert E. R. Huntley For For Management 7 Elect Director Thomas W. Jones For For Management 8 Elect Director George Munoz For For Management 9 Elect Director Nabil Y. Sakkab For For Management 10 Elect Director Michael E. Szymanczyk For For Management 11 Approve Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management 13 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 14 Adopt Human Rights Protocols for Against For Shareholder Company and Suppliers APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eugene C. Fiedorek For For Management 2 Elect Director Patricia Albjerg Graham For For Management 3 Elect Director F.H. Merelli For For Management 4 Ratify Auditors For For Management APTARGROUP, INC. Ticker: ATR Security ID: 038336103 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain Chevassus For For Management 1.2 Elect Director Stephen J. Hagge For For Management 1.3 Elect Director Giovanna Kampouri Monnas For For Management 2 Ratify Auditors For For Management BALL CORPORATION Ticker: BLL Security ID: 058498106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Hayes For For Management 1.2 Elect Director Hanno C. Fiedler For Withhold Management 1.3 Elect Director John F. Lehman For Withhold Management 1.4 Elect Director Georgia R. Nelson For Withhold Management 1.5 Elect Director Erik H. van der Kaay For Withhold Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 5 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote BECKMAN COULTER, INC. Ticker: BEC Security ID: 075811109 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Funari For For Management 1.2 Elect Director Charles A. Haggerty For For Management 1.3 Elect Director William N. Kelly, Ph.D. For For Management 2 Ratify Auditors For For Management BEMIS COMPANY, INC. Ticker: BMS Security ID: 081437105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Curler For For Management 1.2 Elect Director Roger D. O'Shaugnessey For For Management 1.3 Elect Director David S. Haffner For For Management 1.4 Elect Director Holly A. Van Deursen For For Management 2 Ratify Auditors For For Management 3 Report on Pay Disparity Against Against Shareholder BRISTOW GROUP INC Ticker: BRS Security ID: 110394103 Meeting Date: AUG 5, 2009 Meeting Type: Annual Record Date: JUN 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas N. Amonett For For Management 1.2 Elect Director Charles F. Bolden, Jr. For For Management 1.3 Elect Director Stephen J. Cannon For For Management 1.4 Elect Director Jonathan H. Cartwright For For Management 1.5 Elect Director William E. Chiles For For Management 1.6 Elect Director Michael A. Flick For For Management 1.7 Elect Director Thomas C. Knudson For For Management 1.8 Elect Director Ken C. Tamblyn For For Management 1.9 Elect Director William P. Wyatt For For Management 2 Ratify Auditors For For Management CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Nancy T. Chang For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Douglas E. Rogers For For Management 1.9 Elect Director Samuel O. Thier For For Management 1.10 Elect Director William H. Waltrip For For Management 2 Ratify Auditors For For Management CHICAGO BRIDGE AND IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Of The Member Of The For For Management Supervisory Board: Michael L. Underwood. (please Note That An Abstain Vote Will count As A For Vote For The Alternate Nominee Luciano Reyes) 2 Election Of Member Of Management Board: For For Management Chicago Bridge & Iron Company B.v. (please Note That An Abstain Vote Will Count As a For Vote For Alternate Nominee Lealand Finance Company B.v.) 3 Authorize The Preparation Of Our Dutch For For Management Statutory Annual Accounts and Annual Report Of Our Management Board In English Language. 4 To Discharge The Sole Member Of The For For Management Management Board From liability, All As More Fully Described In The Proxy Statement. 5 To Discharge The Members Of The For For Management Supervisory Board From liability, All As More Fully Described In The Proxy Statement. 6 To Approve The Extension Of The For For Management Authority Of Our Management Board, To Repurchase Up To 10% Of Issued Share Capital. 7 To Appoint Ernst & Young Llp As Our For For Management Independent Registered Public Accounting Firm, Who Will Audit Our Accounts. 8 To Approve The Chicago Bridge & Iron For For Management Company Incentive Compensation Program. 9 To Approve The Extension Of The For Against Management Authority Of The Supervisory Board To Issue Shares And/or Grant Rights To Acquire Shares. 10 To Approve The Compensation Of The For Against Management Members Of The Supervisory Board. 11 Receive Explanation on Company's None None Management Reserves and Dividend Policy COHEN & STEERS QUALITY INCOME REATLY FUND, INC. Ticker: RQI Security ID: 19247L106 Meeting Date: NOV 24, 2009 Meeting Type: Special Record Date: JUL 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger of Funds For For Management 2 Approve Merger of Funds For For Management 3 Approve Merger of Funds For For Management 4 Increase Authorized Common Stock For For Management 5 Approve Change of Fundamental For For Management Investment Policy for RQI Changing from Fundamental to Non-fundamental Prohibiting theFund from Investing more than 10% of its Managed Assets in Debt Securities 6 Approve Change of Fundamental For For Management Investment Policy for RQI Changing From Fundamental To Non-fundamental Prohibiting The Fund From Investing More than 20% Of Its Managed Assets In Preferred Stock Or Debt Securities 7 Approve Change of Fundamental For For Management Investment Policy for RQI Changing from fundamental to non-fundamental Prohibiting the Fund from Acquiring or Retaining Securities of any Investment Company COHEN & STEERS QUALITY INCOME REATLY FUND, INC. Ticker: RQI Security ID: 19247L106 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin Cohen For For Management 1.2 Elect Director Richard J. Norman For For Management 1.3 Elect Director Frank K. Ross For For Management COPART, INC. Ticker: CPRT Security ID: 217204106 Meeting Date: DEC 3, 2009 Meeting Type: Annual Record Date: OCT 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willis J. Johnson For For Management 1.2 Elect Director A. Jayson Adair For For Management 1.3 Elect Director James E. Meeks For For Management 1.4 Elect Director Steven D. Cohan For For Management 1.5 Elect Director Daniel J. Englander For For Management 1.6 Elect Director Matt Blunt For For Management 1.7 Elect Director Thomas W. Smith For For Management 2 Ratify Auditors For For Management COVIDIEN PLC Ticker: COV Security ID: G2554F105 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Craig Arnold as Director For For Management 2b Elect Robert H. Brust as Director For For Management 2c Elect John M. Connors, Jr. as Director For For Management 2d Elect Christopher J. Coughlin as For For Management Director 2e Elect Timothy M. Donahue as Director For For Management 2f Elect Kathy J. Herbert as Director For For Management 2g Elect Randall J. Hogan, III as Director For For Management 2h Elect Richard J. Meelia as Director For Abstain Management 2i Elect Dennis H. Reilley as Director For For Management 2j Elect Tadataka Yamada as Director For For Management 2k Elect Joseph A. Zaccagnino as Director For For Management 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 4 Authorize Share Repurchase Program For For Management 5 Authorize Reissuance of Treasury Shares For For Management DAVITA INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 7, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Pamela M. Arway For For Management 2 Elect Director Charles G. Berg For For Management 3 Elect Director Willard W. Brittain, Jr. For For Management 4 Elect Director Paul J. Diaz For For Management 5 Elect Director Peter T. Grauer For For Management 6 Elect Director John M. Nehra For For Management 7 Elect Director William L. Roper For For Management 8 Elect Director Kent J. Thiry For For Management 9 Elect Director Roger J. Valine For For Management 10 Amend Omnibus Stock Plan For For Management 11 Ratify Auditors For For Management 12 Provide Right to Act by Written Consent Against Against Shareholder DINEEQUITY, INC. Ticker: DIN Security ID: 254423106 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard M. Berk For For Management 1.2 Elect Director Daniel J. Brestle For For Management 1.3 Elect Director Caroline W. Nahas For For Management 1.4 Elect Director Gilbert T. Ray For For Management 2 Ratify Auditors For For Management DUFF & PHELPS CORPORATION Ticker: DUF Security ID: 26433B107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Noah Gottdiener For For Management 1.2 Elect Director Gerard Creagh For For Management 1.3 Elect Director Robert M. Belke For For Management 1.4 Elect Director Peter W. Calamari For For Management 1.5 Elect Director William R. Carapezzi For For Management 1.6 Elect Director William J. Hannigan For For Management 1.7 Elect Director Harvey M. Krueger For For Management 1.8 Elect Director Sander M. Levy For For Management 1.9 Elect Director Jeffrey D. Lovell For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management FASTENAL COMPANY Ticker: FAST Security ID: 311900104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Kierlin For Withhold Management 1.2 Elect Director Stephen M. Slaggie For Withhold Management 1.3 Elect Director Michael M. Gostomski For For Management 1.4 Elect Director Hugh L. Miller For For Management 1.5 Elect Director Willard D. Oberton For Withhold Management 1.6 Elect Director Michael J. Dolan For For Management 1.7 Elect Director Reyne K. Wisecup For Withhold Management 1.8 Elect Director Michael J. Ancius For For Management 1.9 Elect Director Scott A. Satterlee For For Management 2 Ratify Auditors For For Management FISERV, INC. Ticker: FISV Security ID: 337738108 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kim M. Robak For For Management 1.2 Elect Director Doyle R. Simons For For Management 1.3 Elect Director Thomas C. Wertheimer For For Management 2 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Berg For For Management 1.2 Elect Director John F. Cogan For For Management 1.3 Elect Director Etienne F. Davignon For For Management 1.4 Elect Director James M. Denny For For Management 1.5 Elect Director Carla A. Hills For For Management 1.6 Elect Director Kevin E. Lofton For For Management 1.7 Elect Director John W. Madigan For For Management 1.8 Elect Director John C. Martin For For Management 1.9 Elect Director Gordon E. Moore For For Management 1.10 Elect Director Nicholas G. Moore For For Management 1.11 Elect Director Richard J. Whitley For For Management 1.12 Elect Director Gayle E. Wilson For For Management 1.13 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder HEWITT ASSOCIATES, INC. Ticker: HEW Security ID: 42822Q100 Meeting Date: JAN 27, 2010 Meeting Type: Annual Record Date: DEC 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judson C. Green For For Management 1.2 Elect Director Michael E. Greenlees For For Management 1.3 Elect Director Steven P. Stanbrook For For Management 1.4 Elect Director Stacey J. Mobley For For Management 2 Ratify Auditors For For Management INTEGRYS ENERGY GROUP, INC. Ticker: TEG Security ID: 45822P105 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith E. Bailey For For Management 1.2 Elect Director P. San Juan Cafferty For For Management 1.3 Elect Director Ellen Carnahan For For Management 1.4 Elect Director K.M. Hasselblad-pascale For For Management 1.5 Elect Director John W. Higgins For For Management 1.6 Elect Director James L. Kemerling For For Management 1.7 Elect Director Michael E. Lavin For For Management 1.8 Elect Director William F. Protz, Jr. For For Management 1.9 Elect Director Charles A. Schrock For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 27, 2010 Meeting Type: Annual Record Date: NOV 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Abney For For Management 1.2 Elect Director Robert L. Barnett For For Management 1.3 Elect Director Eugenio Clariond For For Management Reyes-Retana 1.4 Elect Director Jeffrey A. Joerres For Withhold Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors JOS. A. BANK CLOTHIERS, INC. Ticker: JOSB Security ID: 480838101 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Ferstl For For Management 1.2 Elect Director Sidney H. Ritman For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY Ticker: KED Security ID: 48660Q102 Meeting Date: JUN 30, 2010 Meeting Type: Annual Record Date: MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Albert L. Richey For For Management 1.2 Elect Director Robert V. Sinnott For For Management 2 Authorize Company to Sell Shares Below For For Management Net Asset Value 3 Approve Authorization of the Board to For For Management Withdraw the Company's Election to be Treated as a Business Development Company 4 Ratify Auditors For For Management KAYNE ANDERSON ENERGY TOTAL RETURN FUND, INC. Ticker: KYE Security ID: 48660P104 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: MAY 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anne K. Costin For For Management 2 Ratify Auditors For For Management 3 Approve To Sell Shares Of Common Stock For For Management At A Net Price Below Net Asset Value Per Share KAYNE ANDERSON MLP INVESTMENT COMPANY Ticker: KYN Security ID: 486606106 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: MAY 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anne K. Costin For For Management 2 Ratify Auditors For For Management 3 Approve To Sell Shares of Common Stock For For Management At A Net Price Below Net Asset Value Per Share KIRBY CORPORATION Ticker: KEX Security ID: 497266106 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director C. Sean Day For For Management 2 Elect Director William M. Lamont, Jr. For For Management 3 Elect Director C. Berdon Lawrence For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management KOHL'S CORPORATION Ticker: KSS Security ID: 500255104 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Boneparth For For Management 2 Elect Director Steven A. Burd For For Management 3 Elect Director John F. Herma For For Management 4 Elect Director Dale E. Jones For For Management 5 Elect Director William S. Kellogg For For Management 6 Elect Director Kevin Mansell For For Management 7 Elect Director Frank V. Sica For For Management 8 Elect Director Peter M. Sommerhauser For For Management 9 Elect Director Stephanie A. Streeter For For Management 10 Elect Director Nina G. Vaca For For Management 11 Elect Director Stephen E. Watson For For Management 12 Ratify Auditors For For Management 13 Approve Omnibus Stock Plan For For Management 14 Reduce Supermajority Vote Requirement Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder LEUCADIA NATIONAL CORPORATION Ticker: LUK Security ID: 527288104 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ian M. Cumming For For Management 1.2 Elect Director Paul M. Dougan For For Management 1.3 Elect Director Alan J. Hirschfield For For Management 1.4 Elect Director James E. Jordan For For Management 1.5 Elect Director Jeffrey C. Keil For For Management 1.6 Elect Director Jesse Clyde Nichols, III For For Management 1.7 Elect Director Michael Sorkin For For Management 1.8 Elect Director Joseph S. Steinberg For For Management 2 Ratify Auditors For For Management LKQ CORPORATION Ticker: LKQX Security ID: 501889208 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. Clinton Allen For For Management 2 Elect Director Victor M. Casini For For Management 3 Elect Director Robert M. Devlin For For Management 4 Elect Director Donald F. Flynn For For Management 5 Elect Director Kevin F. Flynn For For Management 6 Elect Director Ronald G. Foster For For Management 7 Elect Director Joseph M. Holsten For For Management 8 Elect Director Paul M. Meister For For Management 9 Elect Director John F. O Brien For For Management 10 Elect Director William M. Webster, IV For For Management 11 Ratify Auditors For For Management LOEWS CORPORATION Ticker: L Security ID: 540424108 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ann E. Berman For For Management 2 Elect Director Joseph L. Bower For For Management 3 Elect Director Charles M. Diker For For Management 4 Elect Director Jacob A. Frenkel For For Management 5 Elect Director Paul J. Fribourg For For Management 6 Elect Director Walter L. Harris For Against Management 7 Elect Director Philip A. Laskawy For For Management 8 Elect Director Ken Miller For For Management 9 Elect Director Gloria R. Scott For For Management 10 Elect Director Andrew H. Tisch For For Management 11 Elect Director James S. Tisch For For Management 12 Elect Director Jonathan M. Tisch For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against For Shareholder MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Dolan For Against Management 1.2 Elect Director Robert A. Eckert For Against Management 1.3 Elect Director Frances D. Fergusson For Against Management 1.4 Elect Director Tully M. Friedman For Against Management 1.5 Elect Director Dominic Ng For Against Management 1.6 Elect Director Vasant M. Prabhu For Against Management 1.7 Elect Director Andrea L. Rich For Against Management 1.8 Elect Director Ronald L. Sargent For Against Management 1.9 Elect Director Dean A. Scarborough For Against Management 1.10 Elect Director Christopher A. Sinclair For Against Management 1.11 Elect Director G. Craig Sullivan For Against Management 1.12 Elect Director Kathy Brittain White For Against Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management METTLER-TOLEDO INTERNATIONAL INC. Ticker: MTD Security ID: 592688105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert F. Spoerry For For Management 2 Elect Director Wah-hui Chu For For Management 3 Elect Director Francis A. Contino For For Management 4 Elect Director Olivier A. Filliol For For Management 5 Elect Director Michael A. Kelly For For Management 6 Elect Director Martin D. Madaus For For Management 7 Elect Director Hans Ulrich Maerki For For Management 8 Elect Director George G. Milne For For Management 9 Elect Director Thomas P. Salice For For Management 10 Ratify Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 686091109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence P. O'Reilly For For Management 2 Elect Director Rosalie O'Reilly-Wooten For For Management 3 Elect Director Thomas T. Hendrickson For For Management 4 Ratify Auditors For For Management 5 Other Business For Against Management OSHKOSH CORP. Ticker: OSK Security ID: 688239201 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. William Andersen For For Management 2 Elect Director Robert G. Bohn For For Management 3 Elect Director Richard M. Donnelly For For Management 4 Elect Director Frederick M. Franks, Jr. For For Management 5 Elect Director Michael W. Grebe For For Management 6 Elect Director John J. Hamre For For Management 7 Elect Director Kathleen J. Hempel For For Management 8 Elect Director Harvey N. Medvin For For Management 9 Elect Director J. Peter Mosling, Jr. For For Management 10 Elect Director Craig P. Omtvedt For For Management 11 Elect Director Richard G. Sim For For Management 12 Elect Director Charles L. Szews For For Management 13 Ratify Auditors For For Management 14 Require a Majority Vote for the Against Against Shareholder Election of Directors PENSKE AUTOMOTIVE GROUP, INC. Ticker: PAG Security ID: 70959W103 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Barr For For Management 1.2 Elect Director Michael R. Eisenson For For Management 1.3 Elect Director Hiroshi Ishikawa For For Management 1.4 Elect Director Robert H. Kurnick, Jr. For For Management 1.5 Elect Director William J. Lovejoy For For Management 1.6 Elect Director Kimberly J. McWaters For For Management 1.7 Elect Director Lucio A. Noto For Withhold Management 1.8 Elect Director Roger S. Penske For For Management 1.9 Elect Director Richard J. Peters For For Management 1.10 Elect Director Ronald G. Steinhart For For Management 1.11 Elect Director H. Brian Thompson For For Management 2 Approve Executive Incentive Bonus Plan For Against Management 3 Ratify Auditors For For Management PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 13 Establish Supplier Human Rights Against Against Shareholder Purchasing Protocols PSYCHIATRIC SOLUTIONS, INC. Ticker: PSYS Security ID: 74439H108 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark P. Clein For Withhold Management 1.2 Elect Director Richard D. Gore For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management RALCORP HOLDINGS, INC. Ticker: RAH Security ID: 751028101 Meeting Date: JAN 26, 2010 Meeting Type: Annual Record Date: NOV 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bill G. Armstrong For For Management 1.2 Elect Director J. Patrick Mulcahy For For Management 1.3 Elect Director William P. Stiritz For For Management 2 Ratify Auditors For For Management REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director James E. O Connor For For Management 2 Election Director John W. Croghan For For Management 3 Election Director James W. Crownover For For Management 4 Election Director William J. Flynn For For Management 5 Election Director David I. Foley For For Management 6 Election Director Michael Larson For For Management 7 Election Director Nolan Lehmann For For Management 8 Election Director W. Lee Nutter For For Management 9 Election Director Ramon A. Rodriguez For For Management 10 Election Director Allan C. Sorensen For For Management 11 Election Director John M. Trani For For Management 12 Election Director Michael W. Wickham For For Management 13 Ratify Auditors For For Management 14 Report on Political Contributions Against Against Shareholder RPM INTERNATIONAL INC. Ticker: RPM Security ID: 749685103 Meeting Date: OCT 8, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Abizaid For Withhold Management 1.2 Elect Director Bruce A. Carbonari For Withhold Management 1.3 Elect Director James A. Karman For Withhold Management 1.4 Elect Director Donald K. Miller For Withhold Management 1.5 Elect Director Joseph P. Viviano For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder SALLY BEAUTY HOLDINGS, INC. Ticker: SBH Security ID: 79546E104 Meeting Date: JAN 27, 2010 Meeting Type: Annual Record Date: NOV 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James G. Berges For For Management 1.2 Elect Director Marshall E. Eisenberg For For Management 1.3 Elect Director John A. Miller For For Management 1.4 Elect Director Richard J. Schnall For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management SIGNET JEWELERS LTD. Ticker: SIG Security ID: G81276100 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Robert Blanchard as Director For For Management 1b Elect Terry Burman as Director For For Management 2 Approve KPMG Audit Plc as Auditors and For For Management Authorize the Audit Committee to Fix Their Remuneration SOLERA HOLDINGS, INC. Ticker: SLH Security ID: 83421A104 Meeting Date: NOV 11, 2009 Meeting Type: Annual Record Date: OCT 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tony Aquila For For Management 1.2 Elect Director Arthur F. Kingsbury For For Management 1.3 Elect Director Jerrell W. Shelton For For Management 1.4 Elect Director Kenneth A. Viellieu For For Management 1.5 Elect Director Stuart J. Yarbrough For For Management 2 Ratify Auditors For For Management ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stuart M. Essig For For Management 1.2 Elect Director Barbara B. Hill For For Management 1.3 Elect Director Michael A. Rocca For For Management 2 Ratify Auditors For For Management 3 Prepare Sustainability Report Against For Shareholder STEPAN COMPANY Ticker: SCL Security ID: 858586100 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Boyce For For Management 1.2 Elect Director F. Quinn Stepan For For Management 1.3 Elect Director Edward J. Wehmer For For Management 2 Ratify Auditors For For Management TEREX CORPORATION Ticker: TEX Security ID: 880779103 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald M. DeFeo For For Management 1.2 Elect Director G. Chris Andersen For For Management 1.3 Elect Director Paula H. J. Cholmondeley For For Management 1.4 Elect Director Don DeFosset For For Management 1.5 Elect Director William H. Fike For For Management 1.6 Elect Director Thomas J. Hansen For For Management 1.7 Elect Director David A. Sachs For For Management 1.8 Elect Director Oren G. Shaffer For For Management 1.9 Elect Director David C. Wang For For Management 2 Ratify Auditors For For Management TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of NIS 2.50 (USD For For Management 0.642) Per Share 2 Election Of Director: Mr. Abraham E. For For Management Cohen 3 Election Of Director: Mr. Amir Elstein For For Management 4 Election Of Director: Prof. Roger For For Management Kornberg 5 Election Of Director: Prof. Moshe Many For For Management 6 Election Of Director: Mr. Dan Propper For For Management 7 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration 8 Approve Stock Option Plan For Against Management 9 Approve Compensation of Board Chairman For For Management 10 Approve Compensation of Director For For Management 11 Approve Compensation of Director For For Management 12 Increase Authorized Share Capital For For Management THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc N. Casper For For Management 2 Elect Director Tyler Jacks For For Management 3 Ratify Auditors For For Management VCA ANTECH, INC. Ticker: WOOF Security ID: 918194101 Meeting Date: JUN 14, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Antin For Withhold Management 2 Ratify Auditors For For Management W.W. GRAINGER, INC. Ticker: GWW Security ID: 384802104 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director Wilbur H. Gantz For For Management 1.3 Elect Director V. Ann Hailey For For Management 1.4 Elect Director William K. Hall For For Management 1.5 Elect Director Stuart L. Levenick For For Management 1.6 Elect Director John W. McCarter, Jr. For For Management 1.7 Elect Director Neil S. Novich For For Management 1.8 Elect Director Michael J. Roberts For For Management 1.9 Elect Director Gary L. Rogers For For Management 1.10 Elect Director James T. Ryan For For Management 1.11 Elect Director E. Scott Santi For For Management 1.12 Elect Director James D. Slavik For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 13, 2010 Meeting Type: Annual Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven A. Davis For For Management 1.2 Elect Director William C. Foote For For Management 1.3 Elect Director Mark P. Frissora For For Management 1.4 Elect Director Alan G. McNally For For Management 1.5 Elect Director Nancy M. Schlichting For For Management 1.6 Elect Director David Y. Schwartz For For Management 1.7 Elect Director Alejandro Silva For For Management 1.8 Elect Director James A. Skinner For For Management 1.9 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Performance-Based Equity Awards Against For Shareholder 6 Report on Charitable Contributions Against Against Shareholder WOODWARD GOVERNOR COMPANY Ticker: WGOV Security ID: 980745103 Meeting Date: JAN 22, 2010 Meeting Type: Annual Record Date: NOV 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Cohn For For Management 1.2 Elect Director Michael H. Joyce For For Management 1.3 Elect Director James R. Rulseh For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to be have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By (Signature and Title) /s/ Albert O. Nicholas Albert O. Nicholas, Principal Executive Officer Date 08/25/2010
